   3:20-cv-04314-TLW-PJG            Date Filed 04/07/21        Entry Number 15        Page 1 of 2




                        IN THE UNITED STATE DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

 Meagan Washington,                        )
                                Plaintiff, )               C/A No.: 3:20-cv-04314-TLW-PJG
 vs.                                       )
                                           )
 Town of Chapin and Blake Gainous,         )                              ORDER
                                           )
                             Defendants. )
                                           )

        Before the Court is a Joint Motion for the Production of Expunged Records. For the

reasons stated herein, the Court grants the motion.

                                       LEGAL STANDARD

        In general, parties to civil litigation may obtain discovery regarding “any nonprivileged

matter that is relevant to any party’s claim or defense” so long as the information is “proportional

to the needs of the case”. Fed. R. Civ. P. 26(b)(1). The scope of discovery permitted by Rule 26

is designed to provide a party with information reasonably necessary to afford a fair opportunity

to develop her case. See Nat’l Union Fire Ins. Co. of Pittsburgh, P.A. v. Murray Sheet Metal Co.,

Inc., 967 F.2d 980, 983 (4th Cir. 1992). “The scope and conduct of discovery are within the sound

discretion of the district court.” Columbus-America Discovery Group v. Atlantic Mut. Ins. Co., 56

F.3d 556, 568 n. 16 (4th Cir. 1995); see also Carefirst of Md, Inc. v. Carefirst Pregnancy Ctrs.,

334 F.3d 390, 402 (4th Cir. 2003) (“Courts have broad discretion in [their] resolution of discovery

problems arising in cases before [them].”)

                                           DISCUSSION

        The parties move for the production of expunged records relating to criminal charges

against Plaintiff that are related to this litigation. Plaintiff has brought suit against the Defendants

alleging that she was subjected to the excessive use of force during an arrest. Plaintiff was charged
   3:20-cv-04314-TLW-PJG           Date Filed 04/07/21      Entry Number 15        Page 2 of 2




with several offenses relating to his arrest, which were later dismissed, and the related records

expunged. Under South Carolina law, expunged records may be disclosed when “allowed by court

order.” S.C. Code Ann. § 17-1-40. The parties agree that the expunged records are relevant to

this lawsuit and the production is related only to discovery in a civil suit. As a result, the Court

grants the Joint Motion for Production of Expunged Records and orders disclosure of those

records.

                                         CONCLUSION

       For the foregoing reasons, the Joint Motion for the Production of Expunged Records is

GRANTED.

       AND IT IS SO ORDERED


                                              __________________________________________
April 7, 2021                                 Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE
